                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA

SEAN PAUL JOHNSON,                                )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )       Case No. CIV-20-1026-J
                                                  )
LEE MALLIN, et al.,                               )
                                                  )
               Defendants.                        )

                                              ORDER

       Plaintiff Sean Paul Johnson, a state inmate, filed a complaint under 42 U.S.C. § 1983

alleging violations of his constitutional rights. The matter was referred to United States Magistrate

Judge Gary M. Purcell for initial proceedings consistent with 28 U.S.C. § 636. [Doc. No. 4]. On

May 27, 2021, Judge Purcell issued a Report and Recommendation recommending that Defendants

Lee Mallin, Ray Malget, and John Vasek’s Limited Motion for Summary Judgment for Plaintiff’s

Failure to Exhaust Administrative Remedies [Doc. No. 32] be granted and judgment be entered in

Defendants’ favor based upon Plaintiff’s failure to exhaust his administrative remedies and that

the remaining Defendants be dismissed pursuant to 28 U.S.C. §§ 1915A(b), 1915(e)(2)(B) for

failure to state a claim upon which relief may be granted. [Doc. No. 38]. Plaintiff was advised of

his right to object to the Report and Recommendation by June 16, 2021. No objection has been

filed. Plaintiff has therefore waived any right to appellate review of the factual and legal issues in

the Report and Recommendation. See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

       Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 38],

GRANTS Defendants Lee Mallin, Ray Malget, and John Vasek’s Limited Motion for Summary

Judgment for Plaintiff’s Failure to Exhaust Administrative Remedies [Doc. No. 32], DISMISSES,

without prejudice, Plaintiff’s claims against Defendants Debra Mallin, Charlie Hanger, May Perry,
and Lance West pursuant to 28 U.S.C. §§ 1915A(b), 1915(e)(2)(B) for failure to state a claim upon

which relief may be granted, and DENIES Defendants Charlie Hanger, Debra Mallin, and May

Perry’s Motion to Dismiss [Doc. No. 27] and Defendant Lance West’s Motion to Dismiss [Doc.

No. 28] as MOOT.

       IT IS SO ORDERED this 8th day of July, 2021.




                                               2
